DETAILED ACTION

	This Office action is in response to applicant’s RCE filed on 26 May 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on 26 May 2021 has been entered.
 
  Allowable Subject Matter

3.	Claims 14-15, 17-31 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Claims 14-15, 17-19 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device including a reduced programming current phase change memory (PCM) that includes a conductive bridge filament centrally positioned on a bottom electrode, and a pillar PCM device stack having a PCM layer and a top electrode positioned on the conductive bridge filament;
Claims 20-25 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device including a reduced programming current phase change memory (PCM) that includes a conductive bridge filament in a silicon oxide (SiO2) dielectric positioned on a reduced size bottom electrode, and a PCM, wherein the reduced size bottom electrode is connected to the PCM by the conductive bridge filament, and wherein a top planar surface of the reduced size bottom electrode has an area equal to a bottom planar surface of the SiO2 dielectric and a smaller area than a bottom planar surface of the PCM; and
Claims 26-31 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device including a reduced programming current phase change memory (PCM) that includes a conductive bridge filament centrally positioned on a bottom electrode, a PCM device stack having a PCM layer and a top electrode positioned on the conductive bridge filament, and spacers around the PCM device stack.


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws